193 A.2d 70 (1963)
Reuben Harvey DAWSON, Appellant,
v.
Clara Newkirk DAWSON, Appellee.
No. 3216.
District of Columbia Court of Appeals.
Argued June 10, 1963.
Decided July 31, 1963.
John A. Shorter, Jr., Washington, D. C., for appellant.
Albert D. Brault, Washington, D. C., for appellee.
Before QUINN and MYERS, Associate Judges, and CAYTON, (Chief Judge, Retired).
PER CURIAM.
The question presented here is whether there was an abuse of discretion by the trial judge in the amount he awarded to appellee wife for maintenance and support for herself and five minor children. Appellant husband complains the amount was excessive and not commensurate with his ability to pay.
Even though an award may appear to this court to be over-generous or somewhat meagre, this does not constitute grounds for reversal[1] and a judgment will not be disturbed except upon a clear showing of abuse of the broad discretion vested in the trial judge in matters of support.[2] We find no such abuse in this case.
Affirmed.
NOTES
[1]  Leibel v. Leibel, D.C.App., 190 A.2d 821, 822.
[2]  Rutherford v. Rutherford, D.C.App., 189 A.2d 124.